Citation Nr: 1546698	
Decision Date: 11/04/15    Archive Date: 11/10/15

DOCKET NO.  13-17 126	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to an initial compensable rating for left planter fasciitis with heel spur. 

2. Entitlement to an initial compensable rating for right planter fasciitis with heel spur. 

3. Entitlement to an initial compensable rating for allergic rhinitis prior to May 26, 2012.  

4. Entitlement to an initial compensable rating for allergic rhinitis since May 26, 2012.  

5. Entitlement to an initial compensable rating for gastroesophageal reflux disease (GERD).




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Costello, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 2003 to August 2011.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2012 and June 2012 rating decisions by the Department of the Veteran Affairs (VA) Regional Office (RO). 

The Veteran was granted a 20 percent rating for diabetes mellitus type II in April 2012.  He filed a notice of disagreement in September 2012 and a substantive appeal in December 2012, noting he was appealing all issues listed on the statement of the case.  A statement of the case was not issued until March 2013.  In the Veteran's April 2013 substantive appeal, he specifically stated he was only appealing the following issues: GERD, seasonal allergies (allergic rhinitis), and bilateral plantar fasciitis.  Although a March 2014 appellate brief discussed the Veteran's earlier increase rating claim for diabetes mellitus type II, a subsequent June 2015 appellate brief only discussed the issues of GERD, allergic rhinitis, and bilateral plantar fasciitis.  As there is no subsequent VA Form 9 or other communication to perfect an appeal for diabetes mellitus type II, the issue is not before the Board and will not be addressed below.

A January 2014 supplemental statement of the case expanded the nature of the Veteran's service-connected bilateral planter fasciitis to include bilateral heel spurs.  The Board has now recharacterized the issue on appeal to more accurately reflect actions taken by the RO while the appeal was pending.


FINDINGS OF FACT

1. Throughout the rating period on appeal, the Veteran's bilateral plantar fasciitis with heel spurs has been manifested by pain, but no more than moderate foot impairment.  

2. Prior to May 26, 2012, the Veteran's allergic rhinitis was not manifested by greater than 50 percent obstruction of nasal passage on both sides, complete obstruction on one side, or polyps.  

3. Since May 26, 2012, the Veteran's allergic rhinitis has been manifested by polyps.  

4. The Veteran's GERD was manifested by heartburn and required continuous medication.  However, the clinical evidence does not show that the disease was manifested by at least two symptoms including dysphagia, pyrosis, or regurgitation accompanied by substernal or arm or shoulder pain, or productive of considerable impairment of health, anemia, or malnutrition. 


CONCLUSIONS OF LAW

1. Resolving reasonable doubt in the Veteran's favor, the criteria for an initial rating of 10 percent, but no greater, for right foot plantar fasciitis with heel spurs have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.31, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5284 (2015). 

2. Resolving reasonable doubt in the Veteran's favor, the criteria for an initial rating of 10 percent, but no greater, for left foot plantar fasciitis with heel spurs have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.31, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5284 (2015). 

3. Prior to May 26, 2012, the criteria for a compensable initial rating for allergic rhinitis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.97, Diagnostic Code 6522 (2015).

4. Since May 26, 2012, resolving reasonable doubt in the Veteran's favor, the criteria for a maximum schedular rating of 30 percent for allergic rhinitis have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.97, Diagnostic Code 6522 (2015).

5. The criteria for a compensable initial rating for GERD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.14, 4.20, 4.21, 4.113, 4.114, Diagnostic Codes 7399-7346 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The award of service connection for bilateral plantar fasciitis with heel spurs, allergic rhinitis, and GERD and represented a substantiation of the Veteran's original claim, and thus the filing of a notice of disagreement with the initial rating assigned did not trigger additional 38 U.S.C.A. § 5103(a) notice requirements.  Therefore, any defect as to notice is not prejudicial.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); see also Goodwin v. Peake, 22 Vet. App. 128, 134 (2008).  Moreover, the Veteran was notified of regulations pertinent to the establishment of a disability rating and an effective date in a June 2011 letter.  Dingess/Hartman, 19 Vet. App. at 478.

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records, VA medical records, and identified private treatment records have been obtained.  Also, the Veteran was provided VA examinations of his claimed bilateral plantar fasciitis with heel spurs, allergic rhinitis, and GERD in July 2011, May 18, 2012, and May 26, 2012.  These examinations and their associated reports were adequate because, along with the other evidence of record, they provided sufficient information to decide the appeal and a sound basis for a decision on the Veteran's claim.  The examination reports were based on examination of the Veteran by the examiner with appropriate expertise who thoroughly reviewed the claims file.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007). 

Therefore, VA has satisfied its duties to notify and assist, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 

II. Increased Ratings

The Veteran claims that this service-connected bilateral plantar fasciitis with heel spurs, allergic rhinitis, and GERD are more severe than what is reflected by the currently assigned ratings.  In a June 2015 appellate brief, the Veteran's representative contends that if the Board is unable to grant an increased evaluation for the issues on appeal, new examinations are necessary because the Veteran claims his disabilities are worse than when they were originally rated and available evidence is too old to adequately evaluate the state of the condition. 

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two ratings are potentially applicable, the higher rating will be assigned if the disability more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  See 38 C.F.R. § 4.3.

A disability rating may require re-evaluation in accordance with changes in a veteran's condition.  Thus, it is essential that the disability be considered in the context of the entire recorded history when determining the level of current impairment.  See 38 C.F.R. § 4.1. See also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Nevertheless, where the veteran is appealing the rating for an already established service-connected condition, his present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when an appeal is based on the assignment of an initial rating for a disability, following an initial award of service connection for this disability, the rule articulated in Francisco does not apply.  Fenderson v. West, 12 Vet. App. 119 (1999).  Instead, the evaluation must be based on the overall recorded history of a disability, giving equal weight to past and present medical reports.  Id.  Staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to decreased movement, weakened movement, excess fatigability, incoordination, and pain on movement, swelling, and deformity or atrophy of disuse.  Painful motion is considered limited motion at the point that the pain actually sets in.  See VAOPGCPREC 9-98. 

Words such as "moderate," "moderately severe" and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  
38 C.F.R. 4.6.  Use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

Bilateral Plantar Fasciitis with Heel Spurs

The Veteran's bilateral plantar fasciitis with heel spurs is currently assigned a noncompensable disability rating under Diagnostic Code 5284.  38 C.F.R. § 4.71a.  Under DC 5284, a 10 percent rating is warranted for a foot injury which is moderate in degree.  A 20 percent rating is warranted for a moderately severe foot injury.  A 30 percent rating is warranted for a severe foot injury.  A 40 percent rating may be assigned if there is actual loss of use of the foot.  38 C.F.R. § 4.71a.  Although the schedular criteria does not specifically outline any criteria for a noncompensable (0 percent) rating, a zero percent evaluation is assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.

The Veteran was afforded a VA examination in July 2011.  He reported intermittent pain, worse after prolonged activity.  Pain was worse with the first steps out of bed in the morning.  Stretching was helpful.  Flare-ups occurred several times a month and were alleviated with rest and stretching.  The examiner diagnosed the Veteran with bilateral plantar fasciitis with calcaneal spurs.  (See Virtual VA, Capri, 7/14/11, pg. 33).  

A May 18, 2012, VA examination notes the Veteran reported pain intermittently, worse after prolonged activity and the following day the pain was worse with the first steps out of bed in the morning.  Stretching was helpful.  Flare-ups occurred several times a month and were alleviated with rest and stretching.  He received several cortisone injections which helped for a while.  The examiner found the Veteran had "tenderness to plantar fascia bilateral" with moderate severity in both feet.  (See Virtual VA, Capri, 5/18/12, pg. 114).  

A September 2012 VA treatment record notes the Veteran was receiving cortisone injections for heel spurs and plantar fasciitis.  (See Virtual VA, Capri, 9/07/12, pg. 33).  

A December 2012 VA treatment record notes the Veteran reported he was still having pain in his right foot for two months.  He had difficulty walking a couple of days ago due to tenderness and soreness.  He took an Advil, which helped a little.  He was able to wear shoes with little pain.  Work shoes gave him more pain when walking.  Physical examination revealed the right foot had good pulses, slight tenderness of the heel, and no other lesions seen.  The left foot was unremarkable.  November 2012 x-rays revealed right foot had flattening of the plantar arch, tiny posterior calcaneal spur, and no fracture, dislocation, or erosion.  Left foot had flattening of the plantar arch, small posterior and plantar calcaneal spurs, and no fracture, dislocation, or erosion.  The impression was falling arches and calcaneal spurs.  The Veteran was advised to use temporary insoles and take a nonsteroidal anti-inflammatory agent occasionally as required for severe pain, but with caution.  (See Virtual VA, Capri, 12/11/12, pg. 14).  

A May 2013 VA treatment record notes the Veteran had plantar heel pain in his right foot.  X-rays revealed bilateral pes planus and posterior spur on the left foot.  Assessment was plantar fasciitis and the Veteran was prescribed to "flex orthotics with minimal arch fill, aertex tennis shoes, voltaren and PF [plantar flexion] stretching exercises."  (See Virtual VA, Capri, 5/07/13, pg. 1).  

Resolving reasonable doubt in the Veteran's favor, the Board finds the Veteran's bilateral plantar fasciitis with heel spurs warrants separate 10 percent evaluations for each foot under Diagnostic Code 5284 for the entire period on appeal.  As the May 18, 2012, VA examiner found the Veteran suffered from moderate severity in both feet and the Board finds the Veteran's symptoms and complaints were the same during both the July 2011 and May 18, 2012 examinations, the Board finds the Veteran's symptoms warrant a 10 percent rating for each foot throughout the entire appeals period.  

The Board finds the weight of the evidence is against a finding for a rating higher than 10 percent under Diagnostic Code 5284.  Evidence of record has not shown moderately severe foot abnormalities.  Rather, a December 2012 VA treatment record notes the Veteran reported he was still having pain, had difficulty walking a couple of days ago due to tenderness and soreness, but took an Advil, which helped a little.  He was able to wear shoes with little pain, but work shoes gave him more pain when walking.  Moreover, the May 2013 VA treatment record notes the Veteran was prescribed to "flex orthotics with minimal arch fill, aertex tennis shoes, voltaren and PF [plantar flexion] stretching exercises."  Also, while the Veteran has complained of intermittent bilateral foot pain, he was able to walk and move both feet in a productive manner and did not require any assistive devices, such as braces or crutches.  The Board concludes that these findings do not indicate that the Veteran suffers from moderately severe symptoms.   

The Board has considered whether any other applicable diagnostic codes would allow for an increased disability rating.  While the evidence of record notes the Veteran had bilateral pes planus, the evidence does not demonstrate marked deformity, swelling on use, pain on manipulation and use accentuated, or callosities, the requirements for a disability rating in excess of 10 percent  for either foot under Diagnostic Code 5276.  38 C.F.R. § 4.71a. 

Moreover, there is no finding of weak feet, pes cavus, Morton's disease, hallux valgus, hallux rigidus, hammer toe, or malunion or nonunion of the tarsal or metatarsal bones, so Diagnostic Codes 5277, 5278, 5279, 5280, 5281, 5282, and 5283 do not apply.  Id.  

In considering these rating criteria, the Board has considered functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  The Veteran is competent to describe his symptoms, as well as their effects, and the Board has considered his complaints of pain in determining that a disability rating in excess of 10 percent is not warranted for any part of the rating period on appeal.  The Veteran symptoms are contemplated by the 10 percent ratings now assigned for bilateral plantar fasciitis with heel spurs, especially in light of the fact that the Veteran can still walk and does not use assistive devices.  
 
Although the Veterans' representative asserts that the Veteran's symptoms have worsened since the last examination, as the Board is granting the Veteran 10 percent ratings for the entire period on appeal and finds the most recent treatment records associated with the claims file that discuss the Veteran's bilateral plantar fasciitis with heel spurs are from 2013, the Board finds there is enough recent information to make a decision and a new examination is not necessary.  

Affording reasonable doubt, the Board finds that the evidence warrants a 10 percent rating for each foot, and no greater, for the Veteran's plantar fasciitis with heel spurs, pursuant to Diagnostic Code 5284.  As the preponderance of the evidence is against assignment of any higher rating, the benefit-of-the doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. at 53-56.

Allergic Rhinitis

The Veteran's allergic rhinitis is currently assigned a noncompensable disability rating under Diagnostic Code 6522.  See 38 C.F.R. § 4.97.  Diagnostic Code 6522 is for allergic or vasomotor rhinitis.  

Under Diagnostic Code 6522, a 10 percent rating is warranted for allergic or vasomotor rhinitis without polyps, but with greater than 50 percent obstruction of nasal passages on both sides, or complete obstruction on one side.  A 30 percent rating is warranted for polyps.  38 C.F.R. § 4.97.

During a July 2011 VA examination, the examiner reviewed the Veteran's claims file and the Veteran reported shortness of breath, wheezing, and dry cough intermittently.  He currently used Advair, Zantac, and Proventil.  He also reported a running nose, itchy, watery eyes, sneezing, and daily nasal congestion.  On examination, no polyps or obstruction were found.  His septum was normal.  The examiner diagnosed the Veteran with bronchial asthma.  (See Virtual VA, Capri, 7/14/11, pg. 33).  

A February 2012 record from Dr. T.E.C. notes the Veteran stated he had worsening nasal congestion.  He reported a computerized tomography (CT) scan in December 2011 revealed nasal polyps.  Review of systems revealed rhinorrhea, nasal congestion, sneezing, sinus pain, and postnasal drip.  Physical examination revealed no erythematous or pale on right and left turbinates and no tenderness observed in right and left maxillary sinuses.  (See Virtual VA, medical treatment record-non-government facility, 2/15/12, pg.3).  

A May 18, 2012, VA examination notes the Veteran's case file was reviewed.  The Veteran reported running nose, itchy, watery eyes, sneezing, and nasal congestion daily.  He took Zyrtec daily, which helped a little.  The examiner found the Veteran was negative for nasal polyps, greater than 50 percent obstruction of the nasal passage on both sides, permanent hypertrophy of the nasal turbinates, or complete obstruction on one side due to rhinitis.  The Veteran was diagnosed with allergic rhinitis.  (See Virtual VA, Capri, 5/18/12, pg. 143).  

A May 26, 2012, VA examination notes the Veteran's case file was reviewed, but outside records from the Veteran's current physician, Dr. C., in Sumter were not identified.  Although the Veteran stated he had a CT scan in the past that demonstrated bilateral polyposis, the examiner notes this record was not available for review.  The Veteran reported frequent sneezing and was congested frequently with drainage, which he described as yellowish.  He used Flonase daily, which seemed to help.  On examination, he had left sided middle meatal polyposis and he had moderately swollen middle turbinates.  His nasal passages were patent and he had an allergic nasal crease.  The examiner found that the Veteran had nasal polyposis, explaining that this was most frequently seen in the set of allergic rhinitis.  The examiner opined that "[m]y impression is that he likely does have allergic rhinitis.  He also does have polyposis associated."  (See Virtual VA, Capri, 5/26/12, pg. 71).  

A September 2012 record from Dr. T.E.C. notes the Veteran was doing well.  He was using Flonase daily and had good control of his allergic rhinitis.  No bilateral nasal congestion observed.  (See Virtual VA, medical treatment record-non-government facility, 9/07/12, pg.4).  

Prior to May 26, 2012, the Board finds the evidence of record weighs against a finding that a compensable rating for allergic rhinitis is warranted.  A compensable rating under Diagnostic Code 6522 requires allergic rhinitis to be productive of nasal polyps, at least 50 percent obstruction of the nasal passage on both sides, or complete obstruction of the nasal passage on either side.  There is no indication in the record that for the period prior to May 26, 2012, the Veteran's allergic rhinitis is productive of nasal polyps, any finding of complete nasal obstruction on one side, or greater than 50 percent obstruction of the nasal passage on both sides.  Although the Veteran reported to Dr. T.E.C. in February 2012 that a CT scan in December 2011 revealed nasal polyps, the July 2011 VA examination found no nasal polys existed and the February 2012 report from Dr. T.E.C. notes no erythematous or pale on right and left turbinates and no tenderness was observed on right and left maxillary sinuses.  Moreover, the May 18, 2012, VA examiner found the Veteran was negative for nasal polyps.  Because the evidence weighs against a finding that the Veteran's allergic rhinitis is productive of nasal polyps, at least 50 percent obstruction of the nasal passage on both sides, or complete obstruction of the nasal passage on either side, a compensable rating for the Veteran's allergic rhinitis is not warranted for the period prior to May 26, 2012.  

After a review of all the evidence, lay and medical, and resolving reasonable doubt in favor of the Veteran, the Board finds that since May 26, 2012, the Veteran's allergic rhinitis has been manifested by the presence of polyps and more nearly approximates the criteria for a 30 percent disability rating under Diagnostic Code 6522.  38 C.F.R. §§ 4.3, 4.7, 4.97.  A 30 percent disability rating is the maximum schedular disability rating available under Diagnostic Code 6522. 

The Board also finds that, for the entire initial rating period, no other higher or separate rating is warranted under any of the other diagnostic codes pertaining to diseases of the nose and throat.  As there is no lay or medical evidence of sinusitis, laryngitis, a total laryngectomy, aphonia, stenosis of the larynx, injuries to the pharynx, bacteria rhinitis, rhinoscleroma, or Wegener's granulomatosis, the Board finds that Diagnostic Codes 6510 to 6521, 6523, and 6524 do not apply.  38 C.F.R. § 4.97. 

Although the Veteran's representative asserts the Veteran's symptoms have worsened since his last examination, as the Board is granting the maximum schedular rating under Diagnostic Code 6522 since the Veteran's last examination and as noted above, and the Board finds no other higher or separate rating is warranted under any of the other diagnostic codes pertaining to diseases of the nose and throat and the Veteran does not contend any exists, the Board finds a new examination is not warranted in this case. 

Accordingly, the Board concludes that the preponderance of the evidence is against the claim for a compensable rating for allergic rhinitis prior to May 26, 2012, and affording the Veteran reasonable doubt, a rating of 30 percent, but no greater, since May 26, 2012, for allergic rhinitis is warranted pursuant to Diagnostic Code 6522.  As the preponderance of the evidence is against assignment of any higher rating, the benefit-of-the doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. at 53-56.

GERD

The Veteran's GERD is currently assigned a noncompensable disability rating under Diagnostic Codes 7399-7346.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires the use of an additional diagnostic code to identify the basis for the rating assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.2.  Diagnostic Code 7399 refers to an unlisted disability of the digestive system.  Diagnostic Code 7346 pertains to hiatal hernia.  The Board finds that the rating criteria applied by the RO are appropriate.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992); 38 C.F.R. §§ 4.20, 4.21 (2015).  The Board can identify no more appropriate diagnostic codes and the Veteran has not identified any.  Butts v. Brown, 5 Vet. App. 532 (1993).  Accordingly, the Board will proceed with an analysis of the Veteran's disability under Diagnostic Code 7346.

Under Diagnostic Code 7346, symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia, or other symptom combinations productive of severe impairment of health warrant a 60 percent rating; persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health, warrants a 30 percent rating; two or more of the symptoms for the 30 percent rating of less severity warrant a 10 percent rating.  38 C.F.R. § 4.114, Diagnostic Code 7346.

Under governing law, ratings under Diagnostic Codes 7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348, inclusive, are not be combined with one another. 38 C.F.R. §§ 4.14, 4.113, 4.114 (2015).  Rather, a single evaluation is to be assigned under the diagnostic code which reflects the predominant disability picture, with elevation to the next higher evaluation where the severity of the overall disability warrants such evaluation.  38 C.F.R. § 4.114 (2015).

As reflected in his April 2013 substantive appeal, the Veteran contends his GERD is severe and he has constant shoulder pain and regurgitation every day.  He further notes he had been seeing a specialist for the shoulder pain and his primary care physician about the regurgitation. 

The Board finds the Veteran's GERD does not warrant a compensable rating for any time during the appeals period.  

On July 2011 VA examination, the Veteran reported he had heartburn and regurgitation.  He was on Nexium and Zantac, which alleviated the problem, but reoccurred if he missed a dose.  The examiner notes the Veteran's medical history was negative for regurgitation.  (See Virtual VA, Capri, 7/14/11, pg. 33).  

Based on the above subjective complaints and objective findings, the Board determines that a compensable rating for service-connected GERD is not warranted.  The competent medical evidence does not establish that the Veteran's GERD has manifested symptoms including persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation accompanied by substernal, arm, or shoulder pain, which is productive of considerable impairment of health, as required for a compensable disability rating.  The Veteran's service-connected GERD has required continuous medication; however, the medication has been successful in controlling GERD symptoms, which has historically manifested as heart burn.  

Although the Veteran contends he suffers from regurgitation and shoulder pain, the Board notes that at a minimum, a compensable rating requires the Veteran to have at least two symptoms including dysphagia, pyrosis, or regurgitation accompanied by substernal or arm or shoulder pain.  As the Veteran does not contend and the record does not indicate that the Veteran suffers from either dysphagia or pyrosis symptoms, the Veteran does not meet the criteria for a compensable rating.  Moreover, although the Veteran's representative asserts in his June 2015 appellate brief that the Veteran's symptoms have worsened since his last examination, the Board finds the information of record is recent enough.  VA treatment records and private treatment records have consistently been submitted throughout the appeals period up until 2013.  Moreover, there is no indication and the Veteran does not contend that he suffers from recurrent epigastric distress with two or more of the symptoms of dysphagia, pyrosis, or regurgitation.  As such, the Board finds medical information submitted has been recent enough to determine the Veteran's current GERD symptoms and a new VA examination is not warranted.  

The Board concludes that the preponderance of the evidence is against the claim for a compensable rating for GERD.  As the preponderance of the evidence is against assignment of any higher rating, the benefit-of-the doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. at 53-56.

Extra Schedular

The Board has considered whether an extraschedular evaluation is warranted for the Veteran's issues on appeal.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2015).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairments caused by the Veteran's service connected disabilities are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  

The Veteran has not expressly raised the matter of entitlement to an extraschedular rating.  His contentions have been limited to those discussed above, i.e., that his allergic rhinitis, bilateral plantar fasciitis with heel spurs, and GERD are more severe than is reflected by the assigned rating.  As was explained in the merits decision above in denying higher ratings, the criteria for a higher schedular rating was considered, but the ratings assigned was upheld because the rating criteria are adequate.  Therefore, the schedular criteria are adequate to evaluate the Veteran's disabilities.  In view of the circumstances, the Board finds that the rating schedule is adequate, even in regard to the collective and combined effect of all of the Veteran's service connected disabilities, and that referral for extraschedular consideration is not warranted under the circumstances of this case.  Johnson v. McDonald, 2013-7104, 2014 WL 3844196 (Fed. Cir. Aug. 6, 2014).

ORDER

An initial disability rating of 10 percent, but no higher, for left plantar fasciitis with heel spur is granted.  

An initial disability rating of 10 percent, but no higher, for right plantar fasciitis with heel spur is granted.  

An initial disability rating of 30 percent, but no higher, since May 26, 2012, for allergic rhinitis is granted.

Entitlement to an initial compensable rating for allergic rhinitis prior to May 26, 2012, is denied.  

Entitlement to an initial compensable rating for GERD is denied.  




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


